                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ARLENE BELL-SPARROW,                              CASE NO. 18-cv-06707-YGR
                                   7                  Plaintiff,
                                                                                           ORDER RE: SERVICE OF PROCESS
                                   8            vs.

                                   9     SFG*PROSCHOSEBEAUTY, ET AL.,
                                  10                  Defendants.

                                  11          The Court has received plaintiff Arlene Bell-Sparrow’s notice providing the Court with a
                                  12   service address for defendants MTZ*Carenature and SFG*Prochoicebeauty. (Dkt. No. 66.)
Northern District of California
 United States District Court




                                  13   Accordingly, IT IS ORDERED that the Clerk issue summons, and IT IS FURTHER ORDERED that
                                  14   the U.S. Marshal for the Northern District of California serve, without prepayment of fees, a copy
                                  15   of the complaint, any amendments, scheduling orders, attachments, plaintiff’s affidavit and this
                                  16   order upon defendants MTZ*Carenature and SFG*Prochoicebeauty at the address provided in
                                  17   Docket Number 66.
                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: February 11, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  21
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
